Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-64 and 107-120 are rejected under 35 U.S.C. 103 as being unpatentable over Azar (US 2002/0139515).
Regarding claim 59, Azar discloses: 
a thermal management device (figs. 5-33) [abs., lines 1-3], comprising:
a baseplate (54, 64, 74, 84, 221) in thermal communication with a heat source [abs., lines 1-2], wherein an area of said baseplate (54, 64, 74, 84, 221) is divided into a plurality of zones (see annotated fig. 22A-AZAR, below),

    PNG
    media_image1.png
    428
    557
    media_image1.png
    Greyscale

wherein a zone of said plurality of zones comprises a plurality of fins (222, 223) in thermal communication with said baseplate (221) (see annotated fig. 22A-AZAR, above) (it is noted, figure 22A depicts fins 222 and 223, but the depicted fins 222 and 223 are applicable to the different embodiments of Azar, par. 0067),
wherein one or more ancillary structures (162) (fig. 16A) are (i) disposed between at least two adjacent fins of said plurality of fins (222, 223), and (ii) in thermal communication with at least one of said at least two adjacent fins (222, 223) and optionally with said baseplate (54, 64, 74, 84) (since the base plate absorbs heat from the component and transfer the heat to the air) (it is noted, figs. 5-33 are obvious variations of each other, par. 0017. Further, Azar alludes to the possibility of modifications and substitutions of the different embodiments disclosed, par. 0084. Furthermore, per par. 0061, by adding structures -162 to the fins, fluid passing along the fins is disturbed which thereby disrupts the boundary layer, enhancing heat transfer),
wherein said one or more ancillary structures (162) are elliptical pins (162) (figs. 16A-B) [par. 0061, lines 8-9],
wherein said baseplate (54, 64, 74, 84, 221) and said array of fins (222, 223) comprise a material (copper) [par. 0082] exhibiting a thermal conductivity greater than about 200 W/m-K (known in the art, for copper), and
wherein said thermal management device is configured for a cooling fluid (air) to flow through said thermal management device [abs., lines 5-8].
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “a cooling fluid to flow through said thermal management device with a device flow rate and a device flow velocity” limitation, the invention as taught by the combined embodiments of Azar is deemed fully capable of performing such function. 

Regarding claim 60, Azar discloses:
one or more fins (222, 223) of said plurality of fins being planar (fig. 22A).

Regarding claim 61, Azar does not disclose:
one or more fins of said plurality of fins being jagged. 
However, the examiner takes Official Notice that it is old and well known in the art to incorporate cooling fins formed into a jagged, corrugated shaped, disposed within fluid channels, as an obvious variation of straight flat plate-shaped cooling fins, for the purpose of increasing the surface area of each cooling fin as compared to the flat plate-shaped cooling fin, improving the cooling capability for a limited space in the thermal device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have one or more of Azar’s fins being jagged for the purpose of optimizing cooling capabilities.
Regarding claim 62, Azar discloses: 
one or more fins of said plurality of fins (222, 223) being parallel (fig. 22A).
Regarding claim 63, Azar discloses:
the ancillary structures (pins 162) being parallel to said base plate (clearly seen in fig. 16A), but does not disclose the ancillary structures being linear ridges or triangular prisms. However, Azar acknowledges that the ancillary structures (like pin elements 162 of claim 59) may have a modified size, shape or dimension according to the heat transfer needs [par. 0061, lines 8-12] and applicant has not disclosed that having the ancillary structures being linear ridges or triangular prisms solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the ancillary structures having different shapes. Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
Regarding claim 64, Azar discloses:
at least one of said plurality of fins having a comb structure (fig. 29A-B) [par. 0074] (it is noted, again, figs. 5-33 are obvious variations of each other, par. 0017. Further, Azar alludes to the possibility of modifications and substitutions of the different embodiments disclosed, par. 0084).
Regarding claims 107-113, Azar discloses:
said one or more ancillary structures being pins (162) (fig. 16A) and aerodynamic solids (162) (fig. 16) (the pins are read to be aerodynamic), but does not disclose the ancillary structures being linear ridges, chevrons, triangular prisms, lattices and helices.
However, Azar acknowledges that the ancillary structures (like pin elements 162 of claim 59) may have a modified size, shape or dimension according to the heat transfer needs [par. 0061, lines 8-12] and applicant has not disclosed that having the ancillary structures being linear ridges, chevrons, triangular prisms, lattices or helices solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the ancillary structures having different shapes. Furthermore, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 
Regarding claim 114, Azar discloses:
said one or more ancillary structures (162) being in thermal communication with said at least two adjacent fins (161) (by heat conduction and heat convection with air, clearly seen in fig. 16A).
Regarding claim 115, Azar discloses:
said one or more ancillary structures (162) being in thermal communication with (1) said at least one of said at least two adjacent fins (161) (by heat conduction) and (2) said baseplate (by heat conduction, also) (clearly seen in fig. 16A).
Regarding claim 116, Azar discloses:
an additional zone of said plurality of zones comprising an additional plurality of fins (222, 223) in thermal communication with said baseplate (221) (see annotated fig. 22A-AZAR, page 2).
Regarding claim 117, Azar discloses:
said zone and said additional zone exhibit different thermal resistivity values (by virtue of the different thermal performance characteristics of the zones, due to the different density of fins on each zone) (clearly seen in annotated fig. 22A-AZAR, page 2).
Regarding claim 118, Azar discloses:
said zone and said additional zone exhibit different flow resistance values (by virtue of the different sizes of the fins in the different zones. See annotated fig. 22A-AZAR, page 2).
Regarding claim 119, Azar discloses:
said thermal conductivity being greater than about 300 W/m-K (known, for copper).
Regarding claim 120, Azar discloses:
a cross-sectional dimension of said one or more ancillary structures (flow guide 137, for instance, fig. 13D) vary along a direction of flow of said cooling fluid along said zone (as applies to annotated fig. 22A, page 3) (it is noted, the cross section of ancillary structure 137 varies along a direction of flow along the fin of fig. 13D, which is an obvious variation of the fin 161 of fig. 16A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763